UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                         __________________

                            No. 96-10241
                          Summary Calendar
                         __________________



     UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                               versus

     CHRISTOPHER LEE,

                                        Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                   Northern District of Texas
                         3:95-CR-351-G)
         ______________________________________________
                        October 10, 1996


Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Christopher Lynn Lee appeals his guilty-plea conviction and

sentence for two counts of using and carrying a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1).    Lee argues that the district court abused its


*
   Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
discretion in denying his motion to disqualify defense counsel and

appoint substitute counsel.

     We have reviewed the record and the district court’s oral

ruling of February 27, 1996, and find no reversible error.    Lee’s

claim of conflict of interest is based upon the relationship

between attorney Carroll and attorney McLarty as it relates to

pursuing a motion to withdraw his plea of guilty.   Inasmuch as the

district court correctly determined that attorney Carroll was not

ineffective and that there was no basis upon which to grant Lee’s

motion to withdraw, there was no basis upon which to disqualify

attorney McLarty.     Lee was not denied conflict-free counsel when

attorney McLarty did not pursue a meritless motion to withdraw.

     Accordingly, we AFFIRM essentially on the same reasoning as

the district court.




                                  2